Citation Nr: 0114927	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the RO has characterized the issues on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and for residuals of a 
head injury.  However, these claims were previously denied in 
a December 1985 rating decision and the veteran did not 
appeal.  The Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in 
these claims.  If the Board finds that no new and material 
evidence has been submitted, the merits of the claim may not 
be considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
affd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
(Public Law 106-475 Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000))

A review of the veteran's claims file indicates the most 
recent VA treatment records on file are dated in February 
1993.  The veteran has repeatedly contended that there are 
further available treatment records from the VA Medical 
Centers (VAMC) in Tucson, Arizona, and Chillicothe, Ohio, as 
well as the VA Outpatient Clinic in Columbus, Ohio.  The RO 
made at least four attempts to secure treatment records from 
the Tucson VAMC without a response.  There is no evidence of 
record that treatment records from the other facilities were 
requested.  May 2001 reports of contact to the three 
facilities confirm that the veteran has subsequent VA 
treatment records at the VA facilities in Chillicothe and 
Columbus and that her treatment records at the Tucson 
facility were forwarded to the Federal Records Center in 
Laguna, California.  Under the circumstances, development to 
obtain this additional evidence is in order prior to a Board 
determination on the veteran's claims.  

During her September 2000 videoconference hearing before the 
undersigned, the veteran also testified that she received 
treatment for her disabilities at the Dianoetics Center in 
Columbus, Ohio.  This medical evidence may also be relevant 
to her claims and an attempt to obtain copies of her 
treatment records should be made.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she identify names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to her claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by her which have not been 
previously secured, to specifically 
include the Dianoetics Center, 30 North 
High Street, Columbus, Ohio. 

2.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Chillicothe, Ohio and the VA 
Outpatient Clinic in Columbus, Ohio, 
dated from February 1993 to the present.  
The RO should also obtain all treatment 
records for the veteran from the Federal 
Records Center; 2400 Avila Road, 1st 
Floor East; Laguna, CA  92677.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and her representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




